United States Court of Appeals
                     For the First Circuit

  No. 21-1267

                    ROMMEL ALEXANDER CHAVEZ,

                           Petitioner,

                               v.

       MERRICK B. GARLAND, UNITED STATES ATTORNEY GENERAL,

                           Respondent.


                          ERRATA SHEET


     The opinion of this Court, issued on October 21, 2022, is
amended as follows:

     On page 23, line 10 replace "New York Times" with "New York
Times."

    On page 29, line 3 replace "its" with "his."